Exhibit 10.1
SEPARATION AGREEMENT, INCLUDING RELEASE
AND WAIVER OF CLAIMS
March 5, 2010
This Separation Agreement Including Release and Waiver of Claims (the
“Agreement”) is between the undersigned employee, Frank Forkin (hereinafter
referred to as “you”), and Harris Interactive Inc., and any and all of its
respective parents, subsidiaries or affiliates, on behalf of itself and its
agents, employees, officers, directors, representatives, predecessors,
successors, and assigns (hereinafter referred to as “the Company”).
Although the Agreement and the Company’s severance policies would provide no
post-termination compensation to you, in recognition and appreciation of your
service to the Company, the Company is prepared to make the arrangements with
you provided in this Agreement. In consideration of your agreement to the terms
and conditions contained in this Agreement, you will be entitled to the benefits
described below. This Agreement will not be effective and you will not receive
the benefits under it (i) unless you have executed and returned this Agreement
to the Company, and (ii) the seven-day revocation period described below has
expired and you have not revoked this Agreement during that period.
The terms of this Agreement are as follows:

1.   This Agreement replaces and supersedes in all respects any Employment
Agreement, if applicable, which will be of no further force and effect. This
Agreement does not affect the amount of your vested benefits under any other
employee benefit plan, such as the 401(k) plan, in which you were a participant
and does not replace agreements, if any, related to the stock options and
restricted stock held by you. The Confidentiality of Information and
Non-Disclosure Policy to which you are a party remains in effect.   2.   Your
last day of active employment with the Company will be March 5, 2010. You will
be paid for all unpaid vacation accrued and prorated through March 5, 2010. You
will also receive payment for all unused “carry over” vacation time up to a
maximum of 5 days, per the Company policy. After March 5, 2010, you agree to
cooperate with any reasonable request of the Company to continue to aid in the
transition of your function or to answer questions regarding your functional
area.   3.   In consideration for your agreement to this Agreement, including
but not limited to the release and waiver included in paragraph 5, and the
non-compete, non-solicitation, and confidentiality restrictions contained in
paragraphs 10 and 11 below, and in lieu of any other Company post-termination
payments or benefits, you will receive only the benefits outlined below.

  a.   After March 5, 2010 the Company will continue to pay you your current
bi-weekly salary, less standard deductions, up to and including October 18, 2010
(the “Severance Period”), in the same manner and frequency as you were
compensated prior to March 5, 2010.     b.   If you are a participant in the
Company’s health insurance plans, your medical and dental coverage will end on
the last day of the month following your last day of active employment with the
Company. The Company will no longer provide you with such health insurance
benefits beyond your March 5, 2010. Should you become eligible under COBRA for
continuation of your health insurance coverage after March 5, 2010, you will be
notified of such right. You will not participate in the Company’s short term and
long term disability plans or life insurance plans after March 5, 2010.     c.  
If you are a participant in the Company’s 401(k) plan, you will not be eligible
to continue your contributions after March 5, 2010 and the Company will make no
further matching

1



--------------------------------------------------------------------------------



 



      contributions. Should you have a loan with the 401(k) plan, you may either
(i) pay off the loan balance immediately, or (ii) pay off the loan within the
90 days after March 5, 2010. Should you not pay off the loan, the outstanding
loan will be treated as a distribution from the plan and may be subject to
income taxes and penalties.

  d.   For purposes of accruing 401(k) benefits, vacation, or other employee
benefits, your last day of work shall be deemed March 5, 2010. You will not
accrue seniority or other benefits during any period of salary continuation.    
e.   Any existing stock option and restricted stock agreements between you and
the Company remain in effect. However, effective March 5, 2010, all vesting of
Company stock options and restricted stock held by you will cease. You will be
eligible to exercise any vested Company stock options within 60 days of your
separation date. Failure to exercise vested options within 60 days of your
separation date will result in forfeiture of all or any portion of stock options
not exercised.     f.   All vested restricted stock from previous grants has
been transferred to your personal brokerage account in accordance with your
instructions.

4.   You understand and agree that you would not receive the monies and benefits
specified in paragraph 3(a)-(f) above except for your execution of this
Agreement and the fulfillment of the promises contained herein, and that the
payments and benefits under this Agreement are over and above any consideration
or payments owed to you by the Company arising out of your employment. You
understand that all wages and benefits received from the Company, except for
those outlined in paragraph 3(a)-(f) above will expire as of March 5, 2010.   5.
  Release and Waiver of All Claims. You knowingly and voluntarily release and
forever discharge the Company from any and all claims, known and unknown, which
you have or may have against the Company at any time prior to the date of the
execution of this Agreement, including, but not limited to:

  •   a release of any rights or claims he/she may have under the Americans with
Disabilities Act (“ADA”), which prohibits discrimination on the basis of
disability;     •   the Age Discrimination in Employment Act (“ADEA”), which
prohibits age discrimination in employment;     •   the Older Worker’s Benefit
Protection Act;     •   Title VII of the Civil Rights Act of 1964, as amended,
which prohibits retaliation and discrimination in employment based on race,
color, national origin, religion or sex;     •   the Family and Medical Leave
Act;     •   the Employee Retirement Income Security Act of 1974 (“ERISA”), as
amended;     •   the Fair Labor Standards Act (“FLSA”);     •   the New York
Human Rights Law (“NYHRL”);     •   the New York Executive Law;     •   the New
York Labor Law;     •   any other federal, state or local law or regulation
prohibiting employment discrimination;

2



--------------------------------------------------------------------------------



 



  •   claims for wrongful discharge, whether based on claimed violations of
statute or based on claims in contract or tort, common law or equity;     •  
claims for failure to pay wages due or other moneys owed (including claims for
unpaid vacation pay);     •   claims of fraud, misrepresentation, defamation,
interference with prospective economic advantage;     •   claims of intentional
or negligent infliction of emotional distress; and     •   claimed violations of
any other federal, state, civil or human rights law, or any other alleged
violation of any local, state or federal law, regulation or ordinance, and/or
public policy, contract, or tort, or common law having any bearing whatsoever on
the terms and conditions and/or cessation of employment with the Company,
including but not limited to, any allegations for costs, fees or other expenses,
including attorneys’ fees, incurred in these matters which you ever had, now
have, or may have as of the date you execute this release.

    With the sole exception of a claim under the Older Workers Benefit
Protection Act (“OWBPA”), which is discussed in the next paragraph below, you
agree not to initiate any legal action, charge or complaint (“action”) against
the Company in any forum whatsoever and to immediately discontinue any such
action previously commenced. Further, to the extent any such action has been or
is brought, you expressly waive any claim to any form of monetary or other
damages or any other form of recovery or relief in connection with any such
action, or in connection with any action brought by a third party.       If you
challenge the age claim release in this Agreement as being inconsistent with the
Older Workers Benefit Protection Act (“OWBPA”), you do not first have to give
back of any payments received under this Agreement. An OWPBA claim is the only
claim that you might make in which you would not first have to return to the
Company all sums paid to you under this Agreement. If you lose your OWBPA claim
or lawsuit and/or it is found to have been brought in bad faith, then in
addition to paying all of the Company’s legal fees and other costs incurred by
the Company in defending against your claim, you will be required to immediately
return to the Company all sums paid to you under this Agreement.   6.   You
agree that you will not make to any person, group, or entity any statement,
whether oral or written, that directly or indirectly denigrates or disparages
the Company or any of its officers, directors, employees, or agents. The Company
in turn will not make to any person, group, or entity any statement, whether
oral or written, that directly or indirectly denigrates or disparages you.   7.
  You agree not to disclose any information regarding the existence or substance
of this Agreement, except as required by law or, in your case, to: (i) your
spouse; or (ii) to an attorney or accountant with whom you chooses to consult
regarding your consideration of this Agreement. You also agree that no
disclosure shall be made to any such persons unless they have first agreed to
abide by this confidentiality provision, and that you shall be held liable for
any disclosure that any such person makes. The Company may disclose the terms of
this Agreement and the consideration therefore to any federal, state, and/or
local taxing authority in connection with an audit of tax returns involving the
consideration provided for in this Agreement, and as otherwise permitted or
required by law.   8.   You agree to refer any requests for references to the
Company’s Human Resources Department, and that the Company will not be held
liable for any reference requests that are directed to anyone other than someone
in Human Resources.

3



--------------------------------------------------------------------------------



 



9.   By entering into this Agreement, you agree to return to the Company any and
all of its property, including documents and software, which you have in your
possession or under your control, and affirm that you have not transferred any
Company property to anyone prior to executing this Agreement.   10.   You agree
that your services hereunder are of a special, unique, extraordinary and
intellectual character, and that your position with the Company placed you in a
position of confidence and trust with the clients and employees of the Company.
You also acknowledge that the clients serviced by the Company are located
throughout the world and accordingly, it is reasonable that the restrictive
covenants set forth below are not limited by specific geographic area but by the
location of the Company’s clients and potential clients. You further acknowledge
that the rendering of services to the Company’s clients necessarily required the
disclosure of confidential information and trade secrets of those clients (such
as without limitation, marketing plans, budgets, designs, client preferences and
policies, and identity of appropriate personnel of clients with sufficient
authority to influence a shift in suppliers). You and the Company agree that in
the course of your employment with the Company, you have developed a personal
acquaintanceship and relationship with the Company’s clients, and a knowledge of
those clients’ affairs and requirements, which in some cases may constitute the
Company’s primary or only contact with such clients. You acknowledge that the
Company’s relationships with its established clientele have therefore been
placed in your hands in confidence and trust. You consequently agree that it is
reasonable and necessary for the protection of the goodwill and business of the
Company that you continue to make the covenants contained herein; that the
covenants are given as an integral part of and incident to this Agreement, that
there is adequate consideration for such covenants including the benefits
provided by this Agreement, and that in making its decision to offer you the
benefits outlined above the Company relied upon and was induced by the covenants
made by you in this section.       For purposes of this section 10 the term
“Competing Business” shall mean any business or venture whose business is
substantially similar to the whole or any significant part of the business
conducted by Company, and which is in material competition with the Company.    
  The restrictions in this paragraph are in addition to and apart from the
restrictions you may be subject to in any other agreement, such as for example,
but not limited to, any existing stock option agreements.       Accordingly:

  a.   You agree that, for a period of one year from March 5, 2010, you shall
not, directly or indirectly, including without limitation on behalf of, for the
benefit of, or in conjunction with, any other person or entity:

  (i)   solicit, assist, discuss with or advise, influence, induce or otherwise
encourage in any way, any employee of Company (including particularly but
without limitation any employee who reported to or through you) to terminate
such employee’s relationship with Company for any reason, or assist any person
or entity in doing so,     (ii)   employ, assist or have involvement with any
other person in connection with, engage or otherwise contract with any employee
or former employee of Company in a Competing Business unless such former
employee shall not have been employed by Company for a period of at least one
year and no solicitation prohibited hereby shall have occurred prior to the end
of such one year period, or     (iii)   interfere in any manner with the
relationship between any employee and Company.

4



--------------------------------------------------------------------------------



 



  b.   You agree that, during the Severance Period, you shall not, directly or
indirectly, including without limitation on behalf of, for the benefit of, or in
conjunction with, any other person or entity solicit or otherwise deal in any
way with any of the clients or customers of the Company:

  (i)   with whom you in the course of employment by the Company acquired a
relationship or had dealings,     (ii)   with respect to whom you in the course
of employment by the Company were privy to material or proprietary information,
or     (iii)   with respect to whom you were otherwise involved in the course of
employment by the Company, whether in a supervisory, managerial, consultative,
policy-making, or other capacity involving other Company employees who had
direct dealings with such clients and customers.

      Such clients and customers include any client or customer to whom the
Company sold services or products in the two years prior to March 5, 2010, any
prospective client or customer of the Company for whom a proposal was prepared
or to whom any other marketing presentation was made within the year prior to
March 5, 2010, or any prospective client or customer for whom pursuit was
actively planned by the Company within the year prior to March 5, 2010 and in
respect of whom the Company has not determined to cease such pursuit.     c.  
The non-solicitation and non-competition restrictions set forth in this Section
10 shall supersede any non-solicitation and/or non-competition restrictions
contained in any other agreement entered into by you and the Company.

11.   You also agree not to use or disclose to any other person, business, or
legal entity, any of the Company’s confidential, proprietary, or trade secret
information, including, but not limited to, customer lists, customer
information, processes and techniques, product information and plans, sales
techniques, pricing strategies, and financial or marketing information. The
parties agree that the Company is entitled to an injunction and attorney’s fees
in the event of a breach of this Agreement. The restrictions in this paragraph
are in addition to and apart from the restrictions you may be subject to in any
other agreement, such as for example, but not limited to, any existing stock
option agreements.   12.   You agree that in addition to its rights to terminate
benefits under this Agreement and any other legal rights it may have, the
Company may advise third parties of the restrictions contained in sections 10,
11, and 12 of this Agreement in connection with protection of its rights
hereunder, and shall be entitled to an injunction to prevent any violation of
the provisions of such sections.   13.   With the sole exception of a claim
under the Older Workers Benefit Protection Act (“OWBPA”), which is discussed in
and governed by the language in paragraph “5” above, if you file a lawsuit,
charge, complaint or other claim asserting any claim or demand which is within
the scope of the release and waiver, whether or not such claim is valid, or
breaches any terms of this Agreement, the Company shall: (i) retain all rights
and benefits of this Agreement, (ii) be entitled to cancel any and all future
obligations of this Agreement, and (iii) be entitled to recoup the value of all
payments and benefits paid hereunder, together with the Company’s costs and
attorneys’ fees.   14.   You agree that neither this Agreement nor the
furnishing of the consideration under this Agreement shall be deemed or
construed at any time for any purposes as an admission by the Company of any
liability or unlawful conduct of any kind.

5



--------------------------------------------------------------------------------



 



15.   If any provision of this Agreement is declared invalid by any court of
competent jurisdiction for any reason, such invalidity shall not affect the
remaining provisions of this Agreement, which shall be fully severable, given
full force and effect.   16.   No modification, amendment or waiver of any of
the provisions contained in this Agreement, or any future representation,
promise or condition in connection with the subject matter of this Agreement,
shall be binding upon any party hereto unless made in writing and signed by such
party or by a duly authorized officer or agent of such party.   17.   The
parties agree that this Agreement shall be governed and interpreted by the laws
of the State of New York, without regard to conflict of laws doctrines. The
parties irrevocably consent to jurisdiction and venue of any action or
proceeding brought to enforce any rights, duties or obligations under this
Agreement in the Supreme Court of the State of New York for the County of Monroe
or in the United States District Court for the Western District in Rochester,
New York.   18.   You acknowledge that you are voluntarily signing this
Agreement, that you have not been pressured into agreeing to its terms, and that
you have enough information about this Agreement and the benefits offered under
it to decide whether to sign this Agreement. If, after full consideration of
this Separation Agreement, including the release and waiver of claims in
paragraph 5, you voluntarily choose to accept the terms of this Agreement, you
will sign and date this Agreement in the presence of a notary public, in the
spaces provided below.   19.   By signing below, you acknowledge that you have
been advised to consult an attorney of your choice and that the Company
recommends that you consult an attorney of your choice before entering into this
Agreement.   20.   You understand that you have twenty-one (21) days to consider
this Agreement. You may use as much of this period as you choose. You may also
waive all or part of this twenty-one (21) day period, and if after receiving
this Agreement you sign the agreement before twenty-one (21) days have elapsed,
you signature shall be evidence that you have waived the balance of the
twenty-one (21) day period after having had a full opportunity to consult the
attorney of your choice concerning its terms. If you elect to accept the terms
of this Agreement, including the release and waiver included in paragraph 5 and
the non-compete, non-solicitation, and confidentiality restrictions contained in
paragraphs 10, 11, and 12 above, you will sign and date the Agreement in the
space provided below.       Once you sign this Agreement, it will become
effective, enforceable, and irrevocable upon the expiration of seven (7) days
following the date of your signature. If you decide to revoke this Agreement,
you will personally deliver a written notice of revocation to the Human
Resources Department, within seven (7) days after you sign this Agreement.   21.
  This Agreement is binding upon and shall inure to benefit of (i) you and your
heirs, legal representatives, and assigns, and (ii) the Company and its
successors, assigns, subsidiaries, affiliates, agents, employees, officers,
directors, representatives, and predecessors.   22.   This Agreement constitutes
the entire agreement between the parties on the subject matters contained
herein.

6



--------------------------------------------------------------------------------



 



BY SIGNING BELOW, I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTOOD THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE WAIVER AND RELEASE IN PARAGRAPH 5 AND THE
NON-COMPETE, NON-SOLICITATION, AND CONFIDENTIALITY RESTRICTIONS CONTAINED IN
SECTIONS 10 AND 11 AND I VOLUNTARILY CHOOSE TO ACCEPT THE TERMS OF THIS
AGREEMENT IN CONNECTION WITH MY SEPARATION FROM EMPLOYMENT.
IN WITNESS WHEREOF, the parties have executed this Separation Agreement and
General Release as of the date(s) set forth below.

                  Dated: 3/10/10       Dated: 3/11/10    
 
                        HARRIS INTERACTIVE INC.    
 
               
/s/ Frank E. Forkin
      By:   /s/ Marc H. Levin    
 
               
Frank Forkin
          Human Resources    

         
STATE OF: Michigan
  )
COUNTY OF: Oakland
  ) ss:

On this 10th day of March, 2010 before me personally came Frank E. Forkin to me
known and known to me to be the individual described in and who executed the
foregoing instrument, and the above-named person acknowledged to me that said
person executed the same.

                  Notary Public       /s/ Darlene F. Darling                  

7